Title: General Orders, 15 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Monday October 15th 1781
                     Parole Quebec
                     Countersigns Penobscot Portsmouth
                  
                  For the Trenches tomorrow
                  Major General the Marqs de la FayetteBrigadiers Muhlenberg & HazenMajor General the Marquis de la Fayette’s division will mount in the Trenches tomorrow.
                  The Commander in Chief congratulates the Allied Army on the Success of the Enterprize last evening against the two important works on the left of the enemys line: He requests the Baron Viomenil who commanded the French Grenadiers and Chasseurs and the Marquis de la Fayette who commanded the American Light Infantry to accept his warmest acknowledgements for the excellency of their dispositions and for their own Gallant Conduct upon the occasion and he begs them to present his thanks to every individual officer and to the Men of their respective Commands for the Spirit and Rapidity with which they advanced to the Attacks and for the admirable Firmness with which they supported themselves under the fire of the Enemy without returning a Shot.
                  The General reflects with the highest degree of pleasure on the Confidence which the Troops of the two Nations must hereafter have in each other.  Assured of mutual support he is convinced there is no danger which they will not chearfully encounter—no difficulty which they will not bravely overcome.
                  The troops will be supplied with fresh beef to thursday next inclusive, they will receive three pints of salt to every one hundred rations for the allowance of Wednesday and Thursday.
               